UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-6441


WAYNE STEVEN TIPPETT,

                 Petitioner - Appellant,

          v.

WARDEN MCCALL,

                 Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.       Henry M. Herlong, Jr., Senior
District Judge. (1:09-cv-00593-HMH)


Submitted:   May 26, 2011                   Decided:   June 1, 2011


Before KING, SHEDD and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wayne Steven Tippett, Appellant Pro Se.     Roy F. Laney, RILEY,
POPE & LANEY, LLC, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wayne        Steven   Tippett       seeks   to        appeal    the   district

court’s    order    denying       relief   on    his    28    U.S.C.       § 2254    (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                            See 28 U.S.C.

§ 2253(c)(1)(A) (2006).            A certificate of appealability will not

issue     absent     “a    substantial      showing          of     the    denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that    reasonable         jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.    Cockrell,        537     U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.           We have independently reviewed the record

and conclude that Tippett has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




                                            2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3